ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Rice Services, Inc.                         )      ASBCA No. 60670
                                            )
Under Contract No. FA9301-l l-D-0002        )

APPEARANCES FOR THE APPELLANT:                     William R. Purdy, Esq.
                                                   Aron C. Beezley, Esq.
                                                    Bradley Arant Boult Cummings LLP
                                                    Jackson, MS

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Jason R. Smith, Esq.
                                                    Trial Attorney

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 7 March 2017

                                                 ~·:/)               #         /
                                                ~~Mt~
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60670, Appeal of Rice Services, Inc.,
rendered in conformance with the Board's Charter.

       Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals